DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 1 & 7 are objected to because of the following informalities:  Both claims appear to contain typographical errors.  
Claim 1 line 1 is understood to read: 
“A method for applying an image onto a 
Claim 7 line 2 is understood to read:
“c. [[d.]] Draying the recording medium.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2009/0130320 A1) in view of Wasserfallen et al. (US 2013/0344310 A1).
As related to independent claim 1, Kawakami et al. teaches a method for applying an image onto the recording medium, the method comprising the steps of:  a. Applying an aqueous primer [i.e. treatment liquid] onto the recording medium (Kawakami et al. – Page 2, Paragraph 23 and Figure 3, shown below), the aqueous primer comprising a stoichiometric polyelectrolyte complex [i.e. water soluble polymer] (Kawakami et al. – Page 2, Paragraphs 38-39); b. Applying an aqueous ink onto the recording medium provided with the primer (Kawakami et al. – Page 2, Paragraph 23 and Figure 3, shown below).  While the limitations as to the makeup of the aqueous primer are no part of the printing method as claimed and therefore would be afforded no patentable weight, in an effort to speed prosecution, Examiner has addressed the structural limitations of the ink as follows: Kawakami et al. teaches the aqueous primer comprises a water soluble polymer that is a polyelectrolyte complex, specifically including polystyrenesulfonate (Kawakami et al. – Page 2, Paragraphs 38-39 and Page 10, Paragraphs 164-172) and Wasserfallen et al. teaches a method for applying an image onto a recording medium [i.e. coating of substrates] which includes a step of applying an aqueous primer [i.e. first aqueous composition (activating coat)] and a secondary coat of an aqueous composition (Wasserfallen et al. – Page 2, Paragraphs 11-15 and Page 14, Paragraphs 174-175).  Wasserfallen et al. specifically teaches the aqueous primer comprising a stoichiometric polyelectrolyte complex (Wasserfallen et al. – Page 2, Paragraphs 11-15; Page 5, Paragraphs 65-70; Page 9, Paragraphs 103-106; and Page 10, Paragraph 117). 


    PNG
    media_image1.png
    232
    497
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the printing method and aqueous primer of Kawakami et al. with the use of the specific aqueous primer comprising a stoichiometric polyelectrolyte complex of Wasserfallen et al. in an effort to ensure an appropriate technique is used to generate a homogeneous coating, including a primer coating, on the recording medium (Wasserfallen et al. – Page 1, Paragraph 4).

As related to dependent claim 2, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach the aqueous primer comprises at least 2.5 wt% polyelectrolyte complex based on the total amount of aqueous primer composition (Kawakami et al. – Page 2, Paragraphs 38-39 & Page 10, Paragraphs 164-172 and Wasserfallen et al. – Page 5, Paragraphs 65-70; Page 9, Paragraphs 103-106; & Page 10, Paragraph 117).
As related to dependent claim 3, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach the aqueous primer further comprises a salt (Kawakami et al. – Page 2, Paragraphs 38-39 & Page 10, Paragraphs 164-172 and Wasserfallen et al. – Page 5, Paragraphs 65-70; Page 7, Paragraph 85 – Page 8, Paragraph 88; Page 9, Paragraphs 103-106; & Page 10, Paragraph 117).
As related to dependent claim 4, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach the amount of organic solvent in the primer is less than 10 wt% based on the total amount of aqueous primer composition [i.e. activating agent is 95-99% by weight, so organic solvent is naturally less than 10% by weight] (Wasserfallen et al. – Page 7, Paragraph 85 – Page 8, Paragraph 88).
As related to dependent claim 5, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach the aqueous ink comprises at least one of a water dispersible resin and a water-dispersible colorant (Kawakami et al. – Page 12, Paragraphs 217-225 & Wasserfallen et al. – Page 13, Paragraph 167 and Page 14, Paragraph 175).
As related to dependent claim 6, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach the polyelectrolyte complex is a polydiallyldimethylammonium polystyrenesulfonate complex (Kawakami et al. – Page 2, Paragraphs 38-39 & Page 10, Paragraphs 164-172 and Wasserfallen et al. –Page 9, Paragraphs 103-106; & Page 10, Paragraph 117).
As related to dependent claim 7, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach the method further comprises: c. Drying the recording medium (Kawakami et al. – Page 2, Paragraph 23 & Figure 3, shown above and Wasserfallen et al. – Page 2, Paragraphs 11-15).
As related to dependent claim 8, the combination of Kawakami et al. and Wasserfallen et al. remains as applied above and continues to teach a printing apparatus comprising a. A primer application unit; b. An ink application unit, and; c. A control unit for controlling the printing apparatus to perform the method (Kawakami et al. – Page 1, Paragraph 5; Page 2, Paragraph 23; Page 10, Paragraph 160; & Figure 3, shown above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyman (US 2003/0035917 A1) teaches an aqueous primer composition with polyelectrolyte complex and ammonium salt and solvent.  Sotzing et al. (US 2014/0011004 A1) teaches an inkjet coating with an electrically conductive polymer including polystyrenesulfonate (PSS).  WORBS et al. (US 2017/0174926 A1) teaches an aqueous primer coating with a mixture of several copolymer dispersions in water.  Weinstein et al. (US 2018/0088506 A1) teaches an aqueous primer with a conductive salt and aqueous polymeric solutions including polydiallyldimethylammonium.  PHILLIP et al. (US 2019/0016909 A1) teaches a functional ink comprising a polydiallyldimethylammonium polystyrenesulfonate complex being one of many polybase polyanion polyelectrolyte complexes.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853